Citation Nr: 1143629	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1978 to December 1980 and from September 2002 to June 2003.  The Veteran had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a video teleconference hearing in August 2009.  A transcript of the proceeding has been reviewed and is associated with the claims folder.  The Board remanded the Veteran's appeal in September 2009.  

Given the nature of the evidence, the Board has characterized the issue as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As to the PTSD claim, the Board notes that the Veteran has also experienced an anxiety condition since 2005.  See October 2008 VA outpatient treatment record.  Furthermore, depression is noted as a response to a VA outpatient psychological test.  See March 2008 VA outpatient treatment record.  The claim should accordingly be expanded to include other psychiatric disorders, and further 38 C.F.R. § 3.159(b) notification in this regard is required.  See Clemons v. Shinseki, supra.

Moreover, during the pendency of this appeal, the provisions concerning stressor corroboration were amended, effective July 13, 2010.  The amendment states that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 29,843 -52 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011)). The Veteran will need to be notified of these new provisions and to have his claim considered under them. 

Throughout the record, the Veteran reported experiencing several stressors during his service in Afghanistan, resulting in nightmares and difficulty sleeping.  He reported, as well as testified, that while in Afghanistan with the 678th Engineer Detachment of the South Carolina Army National Guard, in approximately January 2003 to approximately April 2003, that he was frightened by rocket propelled grenade (RPG) attacks that occurred while he was stationed in Barikot.  He further reported that he saw dead and injured civilians in and around Kabul, Afghanistan and that he had to constantly dive into ditches to avoid shelling in and around Barikot.  He also reported that he was personally assaulted by an Afghan guard one night while stationed on Bamyan, Afghanistan, in February 2003; specifically, the Guard approached him and threatened him with a firearm.  In this regard, the Board notes that on a post-deployment questionnaire, the Veteran indicated that he felt afraid for his life at times during his deployment.  The Veteran's DD 214 demonstrates service in Afghanistan during the aforementioned timeframe.  As such, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Afghanistan.  Thus, the Board finds that there have been stressors concerning "fear of hostile military or terrorist activity."

Given Clemons and the new PTSD regulations, the Board finds that a VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) (2011) in this case and that such examination must address all currently diagnosed psychiatric disorders.

Finally, as noted in an October 2011 written brief presentation, the record raises an issue of service connection for the claimed disability as secondary to the service-connected headache or cervical strain disorders.  This matter is part of the underlying claim and must be developed as such, both in terms of 38 C.F.R. § 3.159(b) notification and upon examination.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be sent a 38 C.F.R. § 3.159(b) notice letter addressing the following:

a) the types of evidence that he can submit, or ask VA to obtain, to attempt to corroborate the personal assault that he alleges occurred while he was in Bamyan, Afghanistan, pursuant to 38 C.F.R. § 3.304(f)(5).  If the Veteran identifies additional evidence, this evidence should be obtained or, if it cannot be obtained, the attempts made to do so should be documented in the claims file;  

b) the newly enacted provisions of 38 C.F.R. § 3.304(f)(5), concerning stressors involving fear of hostile military or terrorist activity; 

c) the need for additional evidence regarding the claim on appeal, now characterized as service connection for an acquired psychiatric disorder, to include PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309; and 

d) the elements of a secondary service connection claim, under 38 C.F.R. § 3.310, in reference to the service-connected headache and cervical strain disorders.

2.  Upon completion of the above development, the Veteran should be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file.  A multi-axial diagnosis must be rendered.  As to PTSD, the examiner should address whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's PTSD is causally related to a claimed stressor involving fear of hostile military or terrorist activity, or to a corroborated personal assault.  As to all other diagnosed psychiatric disorders (e.g., anxiety disorder), the examiner should address whether it is at least as likely as not that each disorder is etiologically related to service.  For all disorders, an opinion should be rendered as to whether such disorders were at least as likely as not caused or aggravated (permanently worsened) by the service-connected headache and cervical strain disorders.  All opinions and conclusions rendered by the examiner must be supported by a complete rationale, with consideration of the evidence of record and the Veteran's own lay contentions.

3.  After taking any further development deemed appropriate, readjudicate the claim.  Again, the PTSD claim should be readjudicated as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Consideration should be given as to whether the claimed disability is secondary to the service-connected headache and cervical strain disorders, and an analysis under 38 C.F.R. §  3.304(f)(3 and 5) and 3.310 is necessary.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


